Citation Nr: 0010690	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  98-00 649 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than May 17, 1995, 
for assignment of an evaluation of 100 percent for post-
traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from March 1965 to March 1968 
and from July 1973 to January 1974.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona. 


FINDINGS OF FACT

1.  On August 18, 1995, the veteran filed a claim for an 
increased evaluation for service connected PTSD.

2.  The earliest date on which it was factually ascertainable 
that PTSD was totally disabling was May 7, 1995.


CONCLUSION OF LAW

An effective date of May 7, 1995, for assignment of an 
evaluation of 100 percent for PTSD is warranted.  38 U.S.C.A. 
§§ 5101, 5110 (West 1991); 38 C.F.R. §§ 3.102, 3.151, 3.155, 
3.400 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (1999).  The effective 
date of an increase in disability compensation shall be the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred if a claim was 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of claim.  
38 C.F.R. § 3.400(o)(2).

On August 11, 1995, the veteran filed a claim for an 
increased evaluation for PTSD.  The RO has assigned and 
effective date of May 17, 1995, for the grant of an 
evaluation of 100 percent for PTSD.  The issue before the 
Board is thus whether, during the year prior to August 11, 
1995, the date of claim, it was factually ascertainable that 
the criteria for an evaluation of 100 percent for PTSD had 
been met prior to May 17, 1995, the date assigned by the RO.  

Evidence associated with the claims file includes reports of 
a number of hospitalizations for mental disorders, including 
a May 1997 discharge report which contained an opinion that 
the veteran had been rendered unemployable by PTSD 
symptomatology. 

Prior to the date of claim of August 11, 1995, PTSD had been 
evaluated as 10 percent disabling.  In February 1993, the RO 
had denied an increased evaluation for PTSD, after the 
veteran underwent an examination in December 1992.  The RO 
notified the veteran of that decision; the veteran did not 
file an appeal of that rating determination.  

Subsequent to the December 1992 decision, but prior to the 
filing of the August 1995 claim, the veteran was admitted for 
inpatient treatment at VA facilities on a number of 
occasions.  On April 17, 1995, the veteran was admitted for 
inpatient care, at which time the Axis I diagnoses were 
psychotic disorder, not otherwise specified, secondary to 
cocaine abuse; cocaine abuse; and ethanol abuse.  The 
assigned Global Assessment of Functioning (GAF) score at that 
time was 40; the report of hospitalization did not mention 
the veteran's history of PTSD.  On May 7, 1995, the veteran 
was again admitted to a VA medical facility.  The Axis I 
diagnoses at that time consisted of bipolar affective 
disorder, Type I, manic, polysubstance abuse by history, and 
PTSD by history.  The assigned GAF at that time was 35.  On 
May 17, 1995, the veteran was again admitted for 
hospitalization.  The Axis I diagnoses consisted of PTSD, 
bipolar affective disorder, and cocaine abuse by history.

The United States Court of Appeals for Veterans Claims has 
held that "evidence in a claimant's file which demonstrates 
that an increase in disability was 'ascertainable' up to one 
year prior to the claimant's submission of a 'claim' for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues."  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992).  

Based upon the evidence of record, the Board finds that an 
increase in the veteran's disability sufficient to warrant a 
higher evaluation for PTSD was first ascertainable on May 7, 
1995, the date upon which the veteran was hospitalized in 
connection with diagnoses which included PTSD, by history.  
In this respect, the Board observes that according to the 
schedular criteria in effect prior to May 17, 1995, the 
effective date of the grant of benefits by the RO, a 
psychoneurotic disorder warranted a 100 percent evaluation, 
if the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community, with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  The individual had to be 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Evidence associated with the claims file reflects that the 
veteran met this standard as of May 7, 1995.  Although the 
report of the veteran's hospitalization on April 17, 1995, 
reflected a high degree of impairment, that hospitalization 
report does not contain a diagnosis of PTSD, and the Board 
does not infer from the report an opinion that PTSD was 
totally disabling.  That report, therefore, does not provide 
a basis to conclude that it was factually ascertainable that 
the criteria for a rating of 100 percent for PTSD had been 
met.  

However, the report of the veteran's hospitalization on May 
7, 1995, which also revealed a very low level of functioning, 
includes among the diagnoses history of PTSD.  In light of 
the veteran's prior history of PTSD symptoms and the later 
medical finding that PTSD renders the veteran unemployable, 
the report of hospitalization from May 7 to May 16, 1995 may 
be interpreted as meaning that PTSD symptomatology 
contributed to the veteran's level of disability and the 
effect of PTSD symptoms could not be disassociated from the 
effects of affective and substance abuse disorders..  The 
Board therefore concludes that it was ascertainable that the 
veteran was totally impaired by PTSD as of the date of his 
admission on May 7, 1995.  That date, which falls within the 
year prior to the date of claim, is the  appropriate 
effective date for assignment of an evaluation of 100 percent 
for PTSD.  

The Board observes that although the May 7, 1995 
hospitalization report may be treated as an informal claim 
for benefits, doing so would not result in an earlier 
effective date for benefits, since that date represents the 
earliest date as of which an increase in symptomatology 
attributable to post-traumatic stress disorder and 
significant enough to result in an increased evaluation was 
ascertainable.  See 38 C.F.R. § 3.157 (1999).  A review of 
the claims file, furthermore, does not reveal an 
unadjudicated earlier claim for benefits which might serve as 
the basis for an earlier effective date for an increased 
evaluation.  The February 1993 denial of benefits was a final 
decision, and the claims file does not contain a claim filed 
thereafter other than the claim filed August 11, 1995.  
Therefore, while the effective date may be granted as of May 
7, 1995, it may be not be earlier than that date.  


ORDER

An effective date of May 7, 1995, for assignment of an 
evaluation of 100 percent for post-traumatic stress disorder 
is granted.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


